

115 HR 2415 IH: Everglades FIRST Act
U.S. House of Representatives
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2415IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Mr. Mast (for himself, Mr. Francis Rooney of Florida, Mr. Curbelo of Florida, Mr. Posey, Ms. Ros-Lehtinen, Mr. Bilirakis, Ms. Tenney, Mr. Rutherford, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army to expedite completion of the reports for certain projects included in the Comprehensive Everglades Restoration Plan, and for other purposes. 
1.Short title; purposes 
(a)Short titleThis Act may be cited as the Everglades Flow Increases Rely on Storage and Treatment Act or the Everglades FIRST Act. (b)PurposesThe purposes of this Act include— 
(1)improving surface water reservoir storage capacity in South Florida to meet the goals of the Comprehensive Everglades Restoration Plan; (2)achieving the full benefits of the Central Everglades Planning Project; and 
(3)producing environmentally beneficial changes in flow volumes in the Caloosahatchee River, St. Lucie River, Loxahatchee River, and Shark River Slough. 2.Expedited completion of reports and construction for certain projects included in Comprehensive Everglades Restoration Plan, Florida The Secretary shall expedite completion of the reports for each of the following projects and, if the Secretary determines that a project is feasible in the completed report, expedite completion of construction of the project: 
(1)Everglades Agricultural Area Storage Reservoirs, Florida. (2)Loxahatchee River Watershed Restoration Project, Florida. 
(3)Lake Okeechobee Watershed Restoration Project, Florida. (4)Western Everglades Restoration Project, Florida. 
